United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604



                                      July 1, 2014

                         RICHARD A. POSNER, Circuit Judge

                         MICHAEL S. KANNE, Circuit Judge

                         ILANA DIAMOND ROVNER, Circuit Judge




No. 14-8003                                     Petition for Leave to take an
                                                Interlocutory Appeal from the
MOTOROLA MOBILITY LLC,                          United States District Court for
    Plaintiff-Appellant,                        the Northern District of Illinois,
                                                Eastern Division.
      v.
                                                No. 09 C 6610
AU OPTRONICS CORP., et al.,
     Defendants-Appellees.                      Joan B. Gottschall, Judge.




                                      ORDER

     The panel has decided to rehear this appeal. The panel’s opinion and judgment of
March 27, 2014, are hereby vacated. By separate order, the court will fix a deadline for
the filing of supplemental briefs and set a date for oral argument.